                  Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 1 of 16

                                                                                      Southern District
Federal Defenders                                     52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                               Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                 Sourhem Disrrict of New York
David E. Patton                                                                       Je1111ifer L. Brow11
Exerncii:e Direcwr                                                                    f\namey-in-Charge
and Atromev-i11-C'hie(




                                                                   August 29, 2018

      BY HAND

      Honorable Victor Marrero                                    USDC SONY
      United States District Court                                DOCUME:"-,'1
      Southern District of New York                               ELECTRO\flCALLY FILEr>
      500 Pearl Street Room 1040
                                                                  DOC#:
      New York, New York 10007
                                                                  DATEFlLFD:
      Re:       United States v. Hayim Regensberg
                S1 08 Cr. 219 (VM)

       Dear Judge Marrero,

             I write to request that the Court order early termination of
       Hayim Regenberg's supervised release. On June 19, 2009, the Court
       sentenced Mr. Regensberg to 100 months' imprisonment and three
       years of supervised release. Since his release from custody, Mr.
       Regensberg has completed approximately 31 months of his 36 month
       term of supervision and is in full compliance with the terms of
       his supervision. He has completed substance abuse treatment and
       abstained from alcohol abuse. He has also addressed his gambling
       disorder. He has been employed full time for most of the term of
       supervision but for about two months.       He has made regular
       restitution payments and I am advised by his Probation Officer
       that he is in full compliance with all terms.

           I have spoken with Mr. Regensberg's probation Officer,
      Vincent Daniela from the Eastern District of New York, who
      supervises Mr. Regensberg. He takes no position and defers a
      decision to the SDNY. I have attempted to contact the Government,
      by Joan Loughnane, who was the attorney of record on this case,
      and I am advised that she has recently left the SONY Office.
          Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 2 of 16

    Honorable Victor Marrero                        August 29, 2018
    United States District Court                    Page 2
    Southern District of New York

    Re:   United States v. Hayim Regensberg
          Sl 08 Cr. 219 (VM}


                              Background Information

)         Mr. Regensberg' s wife divorced him during the term of his
    incarceration, primarily due to his co~duct in this case, but he
    met someone else and he remarried in February, 2017. His wife, is
    an Israeli citizen, and it was recently discovered that she
    suffers   from  a   mental   disorder  which  requires  extensive
    counseling and medication. She would like to return to Israel for
    treatment of this disorder where she can be supported by family
    and because her medical insurance covers treatment only in
    Israel. She hopes that Mr. Regensberg can accompany her. Early
    termination would facilitate his ability to travel to and stay in
    Israel. Her disorder has some particularly dangerous risks, and
    he would like to be with her during this difficult period of
    time.

         Probation confirms that Mr. Regensberg has complied with all
    the   conditions  of  his   release.  In  consideration  of   Mr.
    Regensberg' s stellar progress while on supervised release, his
    family needs, and the other statutory factors, the Court should
    order early termination.

                                   Legal Standard

           The Court may terminate an individual's supervised release
    "at any time after the expiration of one year ... if [the court] is
    satisfied that such action is warranted by the conduct of the
    defendant released and the interest of justice." 18 U.S. C. §
    3583 (e) (1)    To make this determination, courts are directed to
    consider "the factors set forth in section 3553 (a) (1), (a) (2) (B),
    (a) ( 2) ( C) , (a) ( 2) ( D) , (a) ( 4) , (a) ( 5) , (a) ( 6) and (a) ( 7) , "
    essentially the same factors a court considers at sentencing; 18
    U.S.C. § 3583(e).

         Pursuant to this     standard, courts have ordered early
    termination where a defendant has completed a substantial portion
    of his supervised release, complied with all relevant conditions,
    completed programming ( such as drug treatment) , and if he does
           Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 3 of 16

    Honorable Victor Marrero                      August 29, 2018
    United States District Court                  Page 3
    Southern District of New York

    Re :   Unite~ States v. Hayim Regensberg 'i...,
)
           S1 08 Cr. 219   (VM}


    not represent a danger to the community. 1 See, e.g. , United
    States v. Chaar, No. 00 Cr. 217 (JGK), 2005 WL 1844773, at *l
    (S.D.N.Y. Aug. 3, 2005) (granting early termination where these
    conditions were met and supervision potentially interfered with
    work opportunities); United States v. Kapsis, No. 06 Cr. 827
    (WHP), 2013 WL 1632808, at *1 (S.D.N.Y. Apr. 16, 2013) (finding
    early termination warranted based on changed circumstances,
    including    the     defendant's  steady  employment,    successful
    completion of treatment, and lack of law enforcement contact) ;
    United States v. Jimenez, Nos. 99 Cr. 1110, 99 Cr. 1193, 2012 WL
    3854785,   at    *2   (S.D.N.Y.  Sep.  5,  2012)  (granting   early
    termination where defendant had only one year remaining, had
)
    performed well      on supervised release,    and was  considering
    relocation to Florida).

                                    Discussion

         Mr. Regensberg was found guilty after trial of wire fraud
    and securities fraud. He was sentenced on June 19, 2009 to 100
    months incarceration. At the time of this conviction, he had no
    prior criminal history. Mr. Regensberg voluntarily surrendered to


)    A court is not required to find "exceptional" circumstances to
    order early termination. That language does not appear in the
    statute. United States v. Lussier, 104 F.3d 32 (2d Cir. 1997), is
    often cited for this language. However, Lussier's holding concerns
    the legality of modifying a restitution order post-sentencing. The
    court did not hold that exceptional circumstances were required for
    early termination - the only mention of such an idea is when the
    court   noted,    in  passing,   that    "[o]ccasi6nally,   changed
    circumstances-for instance, exceptionally good behavior by the
    defendant or a downward turn in the defendant's ability to pay a
    fine or restitution imposed as conditions of release-will render a
    previously imposed term or condition of release either too harsh or
    inappropriately tailored to serve the general punishment goals of
    section 3553(a) ." Lussier, 104 F.3d at 36. To the extent that the
    Court determines it must find exceptional or changed circumstances
    here, it should find them based on Mr. Ruiz' s full compliance,
    completion of treatment, educational advancement, and his family
    situation, including the needs of his ailing father-in-law in
    Brazil.
          Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 4 of 16

    Honorable Victor Marrero                     August 29, 2018
    United States District Court                 Page 4
    Southern District of New York

    Re:   United States v. Hayim Regensberg
          S1 08 Cr. 219 (VM)


    commence his sentence and was released from custody,            beginning
    supervised release on January 15, 2016.

         From the start of his sentence, Mr. Regensberg approached
    prison as an opportunity for change. Prior to sentencing, he
    struggled with alcohol abuse and a gambling disorder. He took
    full advantage of the Bureau of Prisons RDAP program while
    incarcerated, completing the required 500 hours of programming
    over nine months of intensive counseling. He has since stopped
    abusing alcohol and no longer suffers from a compulsive need to
    engage in gambling. He is grateful that he was able to address
    his addictions. He did not incur any disciplinary infractions
    while in prison. Mr. Regensberg entered a halfway house where he
    spent six months prior to his release en supervision. Within two
    months of his release, he had a full time job, working in
    computer software design. His current job, at a higher salary,
    involves business development for a hardware distributer in a new
    line of locks and door hardware.
)

         Mr. Regensberg does not have a formal college diploma but he
    attended the University of Illinois in Chicago for a period of
    one year from September, 1983 to March, 1984. In April, 1984,
    until June, 1987, Mr. Regensberg attended Ner Israel Rabbinical
    College in Baltimore, Maryland. At the same time, he also
    attended Johns Hopkins University in Baltimore, from 1985 to
    1986. His background prior to college involved orthodox religious
    training at Yeshiva and in Israel. His early education was
    founded on an orthodox religious upbringing. His grandfather and
    great-grandfather were both Chief Rabbi's in the Chicago area
    from 1920 to 1977. His paternal grandfather was a world renowned
    rabbi who headed the Jewish Ecclesiastical Court of Chicago, as
    well as the Rabbinical Council of America.

         Following his uncontested divorce, which occurred while he
    was incarcerated, Mr.    Regensberg met his current wife and
    remarried in February, 2017. She is an Israeli citizen. See
    Exhibit A, Certificate of Marriage. After suffering from several
    symptoms, Mr. Regensberg's wife was treated at Long Island Jewish
    Medical Center,   Northwell Health,    Emergency Room.   She was
    diagnosed with Adjustment Disorder. See Exhibit B. She was
    advised that she will require medication and extensive follow-up
    counseling. She was also advised that without treatment, "people
          Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 5 of 16

    Honorable Victor Marrero                     August 29, 2018
    United States District Court                 Page 5
    Southern District of New York

    Re:   United States v. Hayim Regensberg
          S1 08 Cr. 219 {VM)


    with this disorder are at risk for suicide," and "may develop a
    more serious mental disorder, such as major depressive disorder
    or post-traumatic stress disorder." See Exhibit B. She wants to
    return to Israel for follow-up treatment and because her health
    insurance would cover the treatment only in Israel. She hopes
    that her husband will be able to go with her and support her
    emotionally while there.
)

          Mr. Regensberg's post-release conduct makes him exactly the
    type of probationer who deserves early termination. He has
    successfully completed 31 months of his 36 months of supervised
    release, which would otherwise expire in January, 2019. He is
    currently subject to low intensity supervision, in which his
    reporting is at a minimum. He has not merely completed this time,
    but taken affirmative and exceptional steps towards his own
    rehabilitation: by his full time employment, stable marriage, and
    completion of treatment for his addiction. He does not have a
    long criminal history; he was not convicted of a violent offense;
    and there is no reason to think that he represents a danger to
    the public. Supervision is no longer necessary for either his own
    rehabilitation or the protection of the community. And because
    Mr. Regensberg's emotional support of his wife is crucial to her
    treatment and mental health, terminating supervision early will
    allow him to go to Israel to care for his wife. Under these
    circumstances, early termination is warranted. Under similar
    circumstances, Judge Koel tl recently granted early termination
    for Nelson Ruiz who had completed two of his three years of
    supervision and wanted to travel to Brazil to care for his sick
    father. See Exhibit C, United States v. Nelson Ruiz, 12 Cr. 9 4 9
     (JGK), Court Order.

               In a recent Memorandum to all District Court Judges,
    the Probation off ice has articulated a policy of promoting an
    increasing    number  of  early   terminations  of   supervision,
    particularly in low risk cases like Mr. Regensberg. In fact, they
    have identified a "presumption" for early termination in those
    cases with Mr. Regensberg's criteria. See Defense Exhibit D, They
    note that an outstanding financial penalty, "per se does not
    adversely affect early termination."
      Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 6 of 16

Honorable Victor Marrero                      August 29,   2018
United States District Court                  Page 6
Southern District of New York

Re:   United States v. Hayim Regensberg
      S1 08 Cr. 219 (VM)




                               Conclusion

     "Congress intended supervised release to assist individuals
in  their   transition     to   community     life.  Supervised release
fulfills rehabili ta ti ve ends ... " United States v. Johnson, 52 9 U.S.
53, 59 (2000). Mr: Regensberg' s performance on supervision, his
steady employment, lack of ongoing addiction ·issues, and his
family   situation    all    make     clear  that   he  has,   in   fact,
successfully reintegrated to his community. For all of these
reasons, the Court should find that early termination of Mr.
Regensberg' s supervised release is in the interests of justice
and the Court should order such termination.




                                  Robert M. Baum, Esq.
                                  Assistant Federal Defender
                                  Tel: (212) 417-8760


cc:   United States Attorney's Office
      Southern District of New York

      USPO Vincent Danielo
      (BY EMAIL)
                           Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 7 of 16




~- .- -r_.~-   NA~~ RE~E.NSBffiG
               ~~-BENYAMIN!
                                                                      7
               465'5A\IE
    ·-f--~~TrNY.11~16
                                                                        _J




                                                    }~~~f¾~~i~1/D;
                                                          f
                                                       .of~;i~J~~\~i:Z~!~s
                                                                  -    - --, .
                                                                        ,-~-.->'
                                                                        ··· .. -::.:_·'-;:..:··::,·-




                                                                                                        el McSweeney
                                                                                                               ,,      . ., .-~
                                                                                                       of the City of New York
                     Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 8 of 16


           NJffii~I lttli&;;,,j                                                                                                            1
                                                                                                               ,:,,~~r;~,~,, ,, •·_'"'·._,., ,. . .                  :,,u




        Pati~t
                               .. <.
                 Name::TEMfM-A5ARA'sEN¥AMlNJ.
                                                          .,.,. :- _{---:~· --~- __ '.::::--
                                                                                               cit
                                                                                                '{~~~•_,-· .
                                                                                               .. ~--•= ~~-:
                                                                                                                               "•f~~~'f,ir1-ri,1
                                                                                                                                        ·,.~··:.:t~>··~~ ·_---~,:     ·      - "" ;.;":,-.--,:j
                                                                                                                                                                ,:"·--~. :_:_ -- '~~   ~:~··3¾i
        Caregiver:
                                                                                                                                    a     < ·.·. .              :·   :.~/r.;rl.



t]tf-

it:;~: · Symptoms~-~-'-«..
If< ~ ~::::Jo:f:;
J:.·    • Chan· --m· · ~ ~tiie:.at
             Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 9 of 16




~;'"Discharge ln~truction Sh~ts Provid~'d!:
 ,~~-~~~~~,~~{                      ___ -:~~"i~-
   ~tlentJristiti~nsk- ... .._. .· .·. .
Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 10 of 16
      Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 11 of 16
         case 1:12-cr-00949-JGK Document 65 Filed 03/20/18 Page 1 of 2
                                                       USDC SONY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                           DOC#                ,
SOUTHERN DISTRICT OF NEW YORK                          DATE FILED:'3/2-i>
                                                                    I
                                                                          {/9)

UNITED STATES OF AMERICA
                                                       12 Cr.   949    (JGK)
                - against -
                                                       ORDER
NELSON RUIZ,

                            Defendant.

JOHN G. KOELTL, District Judge:

       Nelson Ruiz has completed approximately two years of a

three-year term of supervised release. He now seeks an early

termination of that period of supervised release pursuant to 18

U.S.C. § 3583(e) (1). The government and the defendant's

probation officer take no position on the application.

       In deciding whether to grant an application for early

termination of supervised release, a court must consider the

factors listed at 18 U.S.C. §§ 3553(a)(l),              (a)(2)(B),     (a)(2)(C),

(a) (2) (D),     (a) (4),   (a) (5),   (a) (6), and (a) (7). See 18 U. S.C.

§   3583 (e).

       Ruiz has shown a sufficient basis for early termination. He

completed his term of incarceration with a successful completion

of a substance abuse treatment program. Since he has been on

supervised release, Ruiz has obtained employment and has been

completed his college education. Continued supervised release

has unusually restrictive conditions for Ruiz because he wishes

to travel abroad to visit his father-in-law, who is seriously
        Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 12 of 16
             Case 1: 12-cr-00949-JGK Document 65 Filed 03/20/18 Page 2 of 2



    ill. The reporting requirement from abroad would be particularly

    onerous.

         Ruiz does not appear to pose a danger to the community, and

    the rehabilitative goals of supervised_release appear to have

    been satisfied.

         On balance, Ruiz has shown that his period of supervised

    release should be terminated.

         The application for termination of supervised release is

    granted.

)   SO ORDERED.

    Dated:      New York, New York
                March 20, 2018
                                                 S4ohn G. Koeltl
                                              United States District Judge




)
      Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 13 of 16
          case 1:12-cr-00949-JGK Document 64-3 Filed 03/20/18                       Page 4 of 7




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK
                             PROBATION OFFICE

                                         MEMORANDUM



    TO:         District Court Judges
                                        \ I C\ . .Q "
                                                     %4 ~ ,--,~
                                                          .:-'\   ,JV~ .
     FROM:      Michael J. Fitzpatrick ~
                Chief United States Probation Officer

    RE          Early Termination From Probation and Supervised Release

    DATE:       March 5, 2018


    I am writing to inform that the Probation Department has been working with the United States
    Attorney's Office and the Office of the Federal Defender to identify a more systematic approach
    to identify persons under supervision who may be appropriate for early termination from
    supervised release or probation. The statutory authority for the court to tenninate a term of
    supervised release is derived from Title 18 USC 3583(e)(l), while the authority for the court to
    tenninate a tem1 of probation is derived from Title 18 USC 3564 9(c).

    Early termination from probation or supervised release for appropriate cases is supported by both
    the Judicial Conference and the Administrative Office. The most recent study of early
    tenninations was released by the Criminal Law Committee of the Judicial Conference in 2013.
    This report revealed that early-terminated offenders were arrested v.ithin three years at
    approximately half the rate of their counterparts who served full terms (i.e. 10.2 percent for early
    terminated offenders vs. l 9.2 percent for similarly situated full term offenders).

    There are several reasons for implementing this program. In recent years the federal probation
    system has adopted an evidence based approach to supen ising persons placed on supervised
                                                                    1



    release or probation. The system uses the Risk-Needs-Responsivity (RNR) model, and as part of
    this model a number of persons who are defined as low risk ha.ve been transferred to low risk
)
         Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 14 of 16
            Case 1:12-cr-00949-JGK Document 64-3 Filed 03/20/18 Page 5 of 7




      caseloads. This practice has allowed the Probation Depanment to focus more of its resources on
      higher risk cases.

      Now that we have severnl years of experience in supervising persons under supervision as part of
      our low risk caseload, we believe we now have sufficient evidence to begin recommending that
      supervision be terminated for a number of these cases. Over the past three fiscal years,
      individuals who have been classified as low risk have seen their supervision terms revoked at a•
      extremely low rate. In fiscal year 2015, the revocation rate was 1.7%; in fiscal year 2016, the
      rate was 1.6%; and in fiscal year 2017 the rate was 3.6%. The overall revocation rate for cases in
      these years was 20.6%, 21.6%, and 25.2% respectively.

      In fiscal year 2017, at the national level, the rate of closed cases that were closed by early
      termination was 14.3%. Within the 2nd Circuit, the districts that bad the highest rate of cases
      which were closed by early termination were Vermont at 15.5%, and the Northern District of
. I   New York at 13.7%. The early termination rate in the Southern District of New York was 6.6%
      (66 cases).

      Although it is difficult to predict the exact number of cases that will receive early terminations, if
      we use the national average as a benchmark, our district would have seen an increase of 76 cases.

      The Probation Department will review cases which meet fhe presumption for recommending
      early termination, as defined in 18 USC 3564(c) and 35839(e)(l) (attached as Appendix A).
      After doing so, the Probation Department will advise the United States Attorney's Office and the
      defense attorney of our intention for recommending an early tem1ination from supervision.
      After obtaining feedback from all parties, the Probation Department will submit a petition to the
      court requesting that early termination be granted.

      Please contact me if you have any questions regarding this initiative.
         Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 15 of 16
           Case 1:12-cr-00949-JGK Document 64-3 Filed 03/20/18 Page 6 of 7




                                                 Appendix A

    Criteria

    The appropriateness of early tem1ination should be based on the releasee 's compliance with all
    conditions of supervision and overall progress in meeting supervision objectives or making
    progressive strides toward supervision objectives specific to the releasee that exhibit stable
    community reintegration (e.g. residence, family, employment, health, social networks) during
    the period of supervision and beyond. These objectives should be detailed in the supervision plan
    vvhich should include an evolving, individualized outcome-bm;ed plan of action.

    According to Monograph 109 § 380.10:

    Under 18 U.S.C. §§ 3564(c) and 3583(e)(l), the court may tenninate terms of probation in
    m.isdemeanor cases at any time and terms of supervised release or probation in felony cases after
    the expiration of one year of supervision if satisfied that such action is warranted by the conduct
    of a releasee and is in the interest of justice. (Note: Early termination of parole cases is governed
    by the United States Parole Commission Rules and Procedures Manual, section 2.43.)

    There is a presumption in favor of recommending early termination for probationers and
    supervised releasees:

    1.   \Vho have been under supervision for at least 18 months and

    (A) are not career violent and/or drug offenders (as described in 28 U.S.C. § 994(h)), sex .
    offenders, or terrorists,

    (B) present no identified risk to the public or victims, and

    (C) arc free from any moderate (see: Guide, Vol 8E, § 620.40.20) or high (see:§ 620.40.30)
)   severity violations; and

    (2) Wbo have been under supervision for at least 42 months and

    (A) are not career violent and/or drug offenders (as described in 28 U.S.C. § 994(h)), sex
    offenders, or terrorists, and
)
    (B) are free from any moderate (see: Guide, Vol SE,§ 620.40.20) or high (see:§ 620.40.30)
    severity violations

    Moderate and high severity violations are listed in an attachment to this policy.

    OITicers should consider the suitability of early termination for releasees as soon as they are
    statutorily eligible. A determination ofsuitobility for eorfy terminolion should be addressed and
    documented at I he first annuc1l case plan (or the 18 month-mork) and not less I hem yearly
    thereafter. Lower risk cases should be given special consid~ralion and priority for early
    termination.
        Case 1:08-cr-00219-VM Document 76 Filed 10/09/18 Page 16 of 16
         case 1:12-cr-00949-JGK Document 64-3 Filed 03/20/18 Page 7 of 7




      The general criteria for assessing vvhether a statutorily eligible releasee should be recommended
      to the cowi as an appropriate candidate for early termination are as follows:

             1. Stable community reintegration (e.g., residence, family, and employment);

             2. Progressive strides toward supervision objectives and in compliance with all
                conditions of supervision;

             3.   No aggravated role in the offense of conviction, particularly large drug or fraud
                  offenses;

             4. No history of violence (e.g., sexually assaultive, predatory behavior, or domestic
                violence);

             5. No recent anests or convictions (including unresolved pending charges) or ongoing,
                uninteITupted patterns of criminal conduct;

             6. No recent evidence of alcohol or drug abuse;

             7. No recent psychiatric episodes;

             8. No identifiable risk to the safety of any identifiable victim; and

             9. No identifiable risk to public safety based on the Risk Assessment.

      The existence of an outstanding financial penalty, per se does not adversely affect early
      termination eligibility as long as the releasee has been paying in accordance with the payment
      plan.

      Once the above is demonstrated, the following considerations must also be made:
             1. A releasee must demonstrate a minimum of 12 months sobriety and successful
,\              participation or completion of substance abuse treatment, ifrequired.
\
             2. A releasee must have demonstrated mental and emotional stability, and has complied
                with mental health treatment, if required.

             3. A rekasee must have demonstrated compliance \Vith payment schedules regarding all
                court ordered financial penalties, including fines, restitution and special assessments
                and have a payment satisfaction plan in place with the Financial Litigation Unit
                (FLU) of the U.S. Attorney's office.

             4. A releasee must not pose a threat to the community ( e.g., sexually assaultive, or other
                predatory behavior)

 I_
